Citation Nr: 0324594	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-02 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, diagnosed as chronic low back pain with herniated 
nucleus pulposus and bilateral radiculopathy.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a fractured left fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota.  

The Board observes that by rating decision dated in October 
2002, service connection was granted for the residuals of a 
fractured left fibula.  In December 2002, the appellant filed 
a notice of disagreement relative to the rating decision.  
Because the filing of a notice of disagreement initiates 
appellate review, the claim pertaining to an increased rating 
for the residuals of a left fibula fracture must be remanded 
for the preparation of a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  


REMAND

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In this case, 
the veteran's claim was filed in June 1999 and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  The Board finds that additional development 
is necessary in the present case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service connected 
under 38 C.F.R. § 3.310(a).  

In this case, two theories of entitlement to service 
connection have been offered.  The appellant has contended 
that service connection for a low back disorder is in order 
as it is the direct result of his military service.  He 
asserts that he sustained injury to his back in service on 
two separate occasions, and that such injuries led to his 
current back disorder.  However, apparently in subsequent 
communications, the issue of secondary service connection was 
raised and it was asserted that the appellant's back disorder 
was either proximately due to or the result of the 
appellant's service-connected residuals of a fractured left 
tibia or aggravated by that service-connected disability.  
The RO then requested a VA examination in order to obtain a 
medical opinion that would address those questions.  The 
appellant was then afforded bones and spine examinations in 
January 2002.  Although the examiner indicated that the 
appellant currently had no residuals of his fracture of the 
left fibula, he nonetheless did not respond to the questions 
posed by the RO.  In an October 2002 letter to the RO, the 
appellant's representative pointed out that the January 2002 
examiner failed to respond to the question of whether the 
appellant's service-connected left fibular fracture caused or 
contributed to the appellant's low back disability; the 
representative requested that further medical opinion be 
obtained that addresses this secondary service connection 
question. 

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit has held that the duty to 
assist requires the Secretary of VA to assist the appellant 
in developing his claim as to all theories of all possible 
in-service causes of that current disability.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In light of the 
foregoing and particularly, the provisions of the VCAA, the 
Board concludes that the case must be remanded for further 
development, to include obtaining further medical opinion 
from the January 2002 VA examiner as to whether it is at 
least as likely as not that the appellant's low back disorder 
is caused by or aggravated by the appellant's service-
connected residuals of a left fibula fracture.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).

Further, as noted, the appellant's claim of entitlement to an 
increased disability rating for the residuals of a fractured 
left fibula fracture must be remanded for further appellate 
proceedings.  

Accordingly, the claim is REMANDED for the following:

1.  The RO should again refer the case to 
VA examiner who conducted the January 
2002 examination of the appellant.  The 
examiner should be asked to respond to 
the following:

(a).  Based on a review of the 
medical evidence and the January 
2002 examination, the examiner 
should provide a medical opinion as 
to whether it is at least as likely 
as not that any current low back 
disorder including herniated nucleus 
pulposus and bilateral radiculopathy 
is directly related to service, or 
is proximately due to or the result 
of the appellant's service-connected 
residuals of a fracture of the left 
fibula, or is permanently aggravated 
by the appellant's service-connected 
residuals of a fracture of the left 
fibula.  If the examiner finds that 
the service-connected residuals of 
fracture of the left fibula 
permanently aggravated the existing 
low back disorder, then the examiner 
should express an opinion as to what 
level of disability is attributable 
to such aggravation.  The medical 
rationale for the opinion should be 
provided, citing the objective 
medical findings leading to the 
conclusion(s).

If the January 2002 examiner is 
unavailable, then the RO should ensure 
that the case is referred to another 
similarly qualified examiner who should 
be asked to respond to the above 
question.  If that examiner indicates 
that another examination is necessary to 
respond to the Board's questions, the RO 
should ensure that the appellant is 
afforded such an examination.

2.  After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the RO 
should issue to the appellant a SOC which 
addresses the appellant's claim of 
entitlement to a compensable evaluation 
for residuals of a fracture of the left 
fibula.  The RO should furnish the 
appellant with appropriate notice as to 
the appeal process.  Following issuance 
of the SOC, the RO should conduct any 
further appellate proceedings as are 
established by relevant statute, 
regulation and precedent.

3.  The RO should then review the 
veteran's claim for service connection 
for a low back disorder on the merits, 
and under all theories including 
secondary service connection, and 
regulations and statutes applicable 
thereto.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





.


 


